Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application No. 17/653,210 filed 03/02/2022, CON of Application No. 16/891,605 filed 6/3/2020. Claims 1-20 are pending and have been examined below.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites the limitation “The computer-readable storage medium”, should read “The non-transitory computer-readable storage medium”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite the limitation "the second time data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CLARKE et al. (US Pub. 2020/0356590 A1, hereinafter “Clarke”).

Claim 1:  Clarke discloses A method, comprising:
receiving, using at least one processor, a first plurality of media content items (“Clarke”, [0260], Fig. 6K, a days view 640 includes a plurality of media items from the media library);
generating a first overlay icon component associated with a first time data and a first content metadata of a first media content item of the first plurality of media content items; causing display of the first overlay icon component, overlaid on the first media content item (“Clarke”, [0260]-[0263], Fig. 6K, a days view 640 includes an affordance 640B (e.g., overlay icon) associated with a time data and metadata 646A of a media item 615E);
receiving a selection of the first overlay icon component (“Clarke”, [0260]-[0263], Fig. 6K, a days view 640 includes an affordance 640B (e.g., overlay icon) associated with a time data and metadata 646A of a media item 615E);
in response to the selection of the first overlay icon component, determining a second plurality of media content items based on the first time data and the first content metadata; generating a timeline content collection comprising the second plurality of media content items; and causing display by a computing device of the timeline content collection within a media content collection interface (“Clarke”, [0263], Figs. 6K-6L, in response to selection overlay icon e.g., 640B that causes displaying an additional plurality of media items from the same time data).

Claim 2:  Clarke discloses the method of claim 1, wherein the first and second plurality of media content items are ephemeral, and the first and second plurality of media content items comprises at least one video, at least one image, at least one photograph, at least one augmented reality media content item, or at least one three-dimensional object (“Clarke”, [0260], Fig. 6K, media items e.g., photograph from the media library).

Claim 3:  Clarke discloses the method of claim 1, wherein the overlay icon component comprises an animation, a three- dimensional object, a media content overlay, an avatar, or an image (“Clarke”, [0263], Fig. 6K, overlay affordance icon 640B (e.g., image)).

Claim 4:  Clarke discloses the method of claim 1, wherein the first time data comprises at least one of month information, date information, or year information (“Clarke”, [0260]-[0263], Fig. 6K, e.g., time period 646A). 

Claim 5:  Clarke discloses the method of claim 1, wherein the second time data comprises at least one of month information, date information, or year information (“Clarke”, [0260]-[0263], Fig. 6L, e.g., second time period 646B).

Claim 6:  Clarke discloses the method of claim 2, further comprising:
generating an ephemeral timeline content collection interface comprising the second plurality of media content items that match month information and date information associated with the first time data (“Clarke”, [0263], Figs. 6K-6L, in response to selection overlay icon e.g., 640B, that causes displaying an additional plurality of media items from the same time data 646A).

Claim 7:  Clarke discloses the method of claim 1, wherein the media content collection interface further comprises a second overlay icon component associated with the first time data (“Clarke”, [0264], Fig. 6K, e.g., second overlay icon 640A).

Claim 8:  Clarke discloses the method of claim 6, wherein the ephemeral timeline content collection interface comprises a time data and a media content that matches the first time data and the first content metadata within a predetermined time data period (“Clarke”, [0260]-[0264], Fig. 6K, e.g., time period 646A).

Claim 9:  Clarke discloses the method of claim 8, wherein the predetermined time data period comprises a month range, a date range, or a year range set from the computing device (“Clarke”, [0260]-[0264], Fig. 6K, e.g., time period 646A).

Claim 10: Claim 10 is directed to a system for implementing the method steps of claim 1. Therefore, claim 10 is rejected under similar rationale.

Claim 11: Claim 11 is directed to the system of claim 10 for implementing the method steps of claim 2. Therefore, claim 11 is rejected under similar rationale.

Claim 12: Claim 12 is directed to the system of claim 10 for implementing the method steps of claim 3. Therefore, claim 12 is rejected under similar rationale.

Claim 13: Claim 13 is directed to the system of claim 10 for implementing the method steps of claim 4. Therefore, claim 13 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the system of claim 10 for implementing the method steps of claim 5. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to the system of claim 11 for implementing the method steps of claim 6. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the system of claim 11 for implementing the method steps of claim 7. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the system of claim 15 for implementing the method steps of claim 8. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the system of claim 17 for implementing the method steps of claim 9. Therefore, claim 18 is rejected under similar rationale.

Claim 19: Claim 19 is directed to a non-transitory computer-readable storage medium for implementing the method steps of claim 1. Therefore, claim 19 is rejected under similar rationale.

Claim 20: Claim 20 is directed to the non-transitory computer-readable storage medium of claim 19 for implementing the method steps of claim 2. Therefore, claim 20 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0357382 (MIURA) —discloses user interfaces for retrieving contextually relevant media content.
US 2015/0242110 (Balakrishnan) — discloses navigating galleries of digital content.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
          
Point of Contact  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143